DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 08/27/2021 has been entered. Claims 6,12-13,17 and 21-22 have been amended. Claims 1,5,9 and 18-19 have been canceled in the previous amendments. No New Claim has been added in this amendment. Claims 2-4,6-8,10-17 and 20-22 are still pending in this application, with claims 17,21 and 22 being independent.

Response to Arguments
Applicant's arguments with respect to Claim Objections have been considered and are persuasive. Therefore, the Objections are withdrawn.

Response to Arguments
Applicant’s arguments with respect to rejection of Claims 17,21 and 22 under 35 U.S.C. §103 have been 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-22,2-4,7-8,10-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0278108A1, hereinafter referred to as “Cho”) in view of Watfa et al. (US 2014/0082697 A1, hereinafter referred to as “Watfa-2697”) and further in view of Zhang et al. (US 2015/0049612 A1, hereinafter referred to as “Zhang”).

Regarding claims 21 and 22, Cho discloses an apparatus (Cho Fig.21 Ref:100,110 Note UE, HeNB (i.e. apparatus) for connection or bearer setups) and a method where the apparatus is to send, to a network entity (Cho Fig.21 Ref:110,130 Note HeNB, MME (i.e. network entity)), a first (Cho Fig.21 Ref:2115 Para[0149-157] The UE sends PDN Connectivity (i.e. first message) to the HeNB for a connection/bearer setup (i.e. first connection)), wherein the first connection is a first Packet Data Network (PDN) connection or a first dedicated bearer (Cho Fig.21 Ref:2145 Para[0149-157] The PDN connectivity request by the UE yields a radio bearer (i.e. first connection-bearer setup) between the UE and HeNB), the first connection is between a first PDN gateway (Cho Fig.21 Ref:120 The L-PGW (i.e. first PDN gateway)) and the apparatus (Cho Fig.21 The UE), and the first PDN gateway is a local PDN gateway (Cho Fig.21 Ref:120 Para[0147] The L-PGW is a local gateway); and 
send, to the network entity (Cho Fig.21 Ref:110,130 Note HeNB, MME (i.e. network entity)), a second message requesting a second connection (Cho Fig.21 Ref:2100,2110 Para[0147-149] The UE sends service request (i.e. second message) to the HeNB for a bearer setup (i.e. second connection)), wherein the second connection is a second connection or a second dedicated bearer (Cho Fig.21 Ref:2110 Para[0149-157] The PDN connectivity request by the UE yields a radio bearer between the HeNB and SGW), the (Cho Fig.21 Ref:120 Para[0147] The L-PGW is the first PDN gateway) and a second PDN gateway (Cho Fig.21,24 Ref:140 Para[0174-175] The SGW is connected to the PGW (i.e. second PDN gateway) which is a gateway for the network).
Cho does not explicitly disclose an apparatus comprising a processor, a memory, and communication circuitry and the second message comprises a port number identifying traffic that is associated with the apparatus.
However, Watfa-2697 from the same field of invention discloses an apparatus comprising a processor (Watfa-2697 Fig.1B Ref:118 The processor), a memory (Watfa-2697 Fig.1B Ref:130 The memory), and communication circuitry (Watfa-2697 Fig.1B Ref:102 The circuit) and the second message (Watfa-2697 Fig.8A Para[0118] The connection setup request message (i.e. second message) from the WTRU/AP (i.e. apparatus)) comprises a port number identifying traffic that is associated with the apparatus (Watfa-2697 Fig.1B Para[0118] The connection message contains port number for a bearer (i.e. traffic) of the WTRU). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person Cho to have the feature of “an apparatus comprising a processor, a memory, and communication circuitry and the second message comprises a port number identifying traffic that is associated with the apparatus” as taught by Watfa-2697. The suggestion/motivation would have been to provide support for wifi offload at a local network (Watfa-2697 Para[0012]).
	Cho in view of Watfa-2697 does not explicitly disclose the second message indicates that the traffic identified by the port number is to be routed to the first PDN gateway and to a local server by the second PDN gateway, and the second message further indicates that traffic that is not identified by the port number is to be routed to the apparatus.
	However, Zhang from the same field of invention discloses the second message (Zhang Fig.6 Ref:426 Para[0095-100] The service request (i.e. second message)) indicates that the traffic identified by the port number (Zhang Fig.6 Ref:634 Para[0095-100] The source or destination port number is provided as part of the filters) is to be routed to the first PDN gateway (Zhang Fig.1 The eNodeB which is an edge entity with gateway capability (i.e. first PDN gateway). The DL and UL TFTs along with a destination or source port number (i.e. associated with a bearer) are used for breakout points for the data traffic for traffic routed to core network/terminal or content data network) and to a local server (Zhang Fig.6 Ref:316 Para[0095-100] The content data source (i.e. local server)) by the second PDN gateway (Zhang Fig.6 Ref:426 Para[0095-100] The P-GW (i.e. second PDN gateway)), and the second message further indicates that traffic that is not identified by the port number is to be routed to the apparatus (Zhang Fig.6 Para[0100] The data not associated to a specific bearer is sent directly to the terminal).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cho and Watfa-2697 to have the feature of “the second message indicates that the traffic identified by the port number is to be routed to the first PDN gateway and to a local server by the second PDN gateway, and the second message further indicates that traffic that is not identified by the port number is to be routed to the apparatus” as taught by Zhang. The suggestion/motivation would have been to provide support for data offload for a high user experience (Zhang Para[0006]).

Regarding claims 2 and 10, Cho in view of Watfa-2697 and Zhang discloses the method and the apparatus as explained above for Claim 21. Cho further discloses wherein the apparatus is a user equipment (Cho Fig.21 Ref:100 Para[0149] Note the UE is an apparatus).
Regarding claims 3 and 11, Cho in view of Watfa-2697 and Zhang discloses the method and the apparatus as explained above for Claim 21. Cho further discloses wherein the first connection is the PDN connection and the first message further comprises a local internet protocol access point name (Cho Fig.21 Ref:2115 Para[0149] Note the PDN connectivity request contains the target access network name in APN field).
Regarding claims 4 and 12, Cho in view of Watfa-2697 and Zhang discloses the method and the apparatus as explained above for Claim 21. Cho further discloses wherein the first connection is a dedicated bearer and the second message further comprises an IP address of the local server (Cho Fig.21 Ref:2120,2125 Para[0151-152] Note the MME acquires address of LGW is included in the create session request message. Create session request and response messages are exchanged to setup bearer).
Regarding claims 7 and 15, Cho in view of Watfa-2697 and Zhang discloses the method and the apparatus as explained above for Claim 21. Cho further discloses wherein the computer-executable instructions further cause the apparatus to receive a create bearer response comprising a local gateway bearer ID (Cho Fig.21 Ref:2150 Para[0156-0158] Note the bearer setup response includes HeNB address and TEID (i.e. bearer ID)).
Regarding claims 8 and 16, Cho in view of Watfa-2697 and Zhang discloses the method and the apparatus as explained above for Claim 21. Cho further discloses wherein the computer-executable instructions further cause the apparatus to receive a create session response comprising a local gateway bearer ID (Cho Fig.21 Ref:2135 Para[0154-158] Note the create session response message to the MME contains local gateway address and TEID (i.e. bearer ID)).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Watfa-2697, Zhang and further in view of Iwai (US 2015/0117347 A1, hereinafter “Iwai”).

Regarding claim 6, Cho in view of Watfa-2697 and Zhang discloses the method and the apparatus as explained above for Claim 21. Cho in view of Watfa-2697 and Zhang does not explicitly disclose wherein the second message comprises a traffic flow template for the second PDN gateway to route traffic between the local server and an application server or a service capabilities server.
However, Iwai from a similar field of invention discloses wherein the second message comprises a traffic flow template for the second PDN gateway to route traffic between the local server and an application server or a service capabilities server (Iwai Fig.5 Ref:11,110 Para[0072] Note the controller 110 uses traffic flow template (TFT) to the packets destined for the target local device (i.e. from application server) or the packets originated by the local device (i.e. local server). The TFT is provided by the configuration information (i.e. PDP context)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cho, Watfa-2967 and Zhang to have the feature of “wherein the second message comprises a traffic flow template for the second PDN gateway to route traffic between a local server and an application server or a service capabilities server” as taught by Iwai. The suggestion/motivation would have been to reflect a QoS parameter of a bearer that is additionally configured by a network when MTC gateway device is used (Iwai Para[0034]).



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Watfa-2697, Zhang and further in view of Gleixner et al. (US 2012/0170512 A1, hereinafter referred to as “Gleixner”).



Regarding claim 13, Cho in view of Watfa-2697 and Zhang discloses the method and the apparatus as explained above for Claim 22. Cho in view of Watfa-2697 and Zhang does not explicitly disclose applying a network address translation to route traffic between the local server and an application server or a service capabilities server.
However, Gleixner from a similar field of invention discloses applying a network address translation to route traffic between the local server and an application server or a service capabilities server (Gleixner Para[0014,0050] The NAT/router/DHCP-client module (i.e. local gateway) embedded in the HNB/HeNB makes routing decision and routes traffic between the ALG (i.e. local server) and IMS (i.e. SCS)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cho, Watfa-2967 and Zhang to have the feature of “applying a network address translation to route traffic between the local server and an application server or a service capabilities server” as taught by Gleixner. The suggestion/motivation .
	


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Watfa-2697, Zhang, Gleixner and Iwai.

Regarding claim 14, Cho in view of Watfa-2697, Zhang and Gleixner discloses the method and the apparatus as explained above for Claim 22. Cho in view of Watfa-2697, Zhang and Gleixner does not explicitly disclose wherein the second message comprises a traffic flow template for the second PDN gateway to route traffic between a local server and an application server or a service capabilities server.
However, Iwai from a similar field of invention discloses wherein the second message comprises a traffic flow template for the second PDN gateway to route traffic between a local server and an application server or a service capabilities server (Iwai Fig.5 Ref:11,110 Para[0072] Note the controller 110 uses traffic flow template (TFT) to the packets destined for the target local device (i.e. from application server) or the packets originated by the local device (i.e. local server). The TFT is provided by the configuration information (i.e. PDP context)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cho, Watfa-2967, Zhang and Gleixner to have the feature of “wherein the second message comprises a traffic flow template for the second PDN gateway to route traffic between a local server and an application server or a service capabilities server” as taught by Iwai. The suggestion/motivation would have been to reflect a QoS parameter of a bearer that is additionally configured by a network when MTC gateway device is used (Iwai Para[0034]).



Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Watfa-2697, Zhang and further in view of Iwai.

Regarding claim 17, Cho discloses an apparatus (Cho Fig.21 Ref:110 Note HeNB (i.e. apparatus) for connection or bearer setups) where the apparatus is to receive, from a user equipment (Cho Fig.21,13 The UE), a first message requesting a first IP connection between a first Packet Data Network (PDN) gateway and the user equipment (Cho Fig.21,13 Ref:2115 Para[0149-157] The UE sends PDN Connectivity (i.e. first message) to the HeNB for a connection/bearer setup (i.e. first IP connection). Fig.21 Ref:120 The L-PGW (i.e. first PDN gateway)); 
receive, from the user equipment, a second message requesting a second IP connection between the first PDN gateway and a second PDN gateway (Cho Fig.21 Ref:2100,2110 Para[0147-149] The UE sends service request (i.e. second message) to the HeNB for a bearer setup (i.e. second IP connection). Fig.21,24 Ref:140 Para[0147] The L-PGW is the first PDN gateway, Para[0174-175] The SGW is connected to the PGW (i.e. second PDN gateway) which is a gateway for the network. The bearer is activated between L-GW and SGW);
send a third message to a core network node requesting the creation of an IP connection between the first and (Cho Fig.21 Ref:2105 Para[0147] The Init UE message (i.e. third message) is sent the MME (i.e. core network) to have connection setup between L-GW and SGW);
receive a first reply from the core network node, the reply comprising a local gateway address, a local gateway bearer identifier, or a PDN gateway identifier (Cho Fig.21 Ref:2105 Para[0156] The bearer setup request (i.e. first reply) to the MME (i.e. core network) contains PGW address (i.e. PGW identifier)).
Cho does not explicitly disclose the second message comprising port number identifying traffic that is associated with the user equipment , wherein the second message indicates that the traffic identified by the port number is to be routed to the first PDN gateway.
However, Watfa-2697 from the same field of invention discloses the second message (Watfa-2697 Fig.8A Para[0118] The connection setup request message (i.e. second message) from the WTRU/AP (i.e. UE)) a comprising port number identifying traffic that is associated with the user equipment (Watfa-2697 Fig.1B Para[0118] The connection message contains port number for a bearer (i.e. traffic) of the WTRU) ), wherein the second message indicates that the traffic identified by the port number is to be routed to the first PDN gateway  (Watfa-2697 Para[0118] The bearer ID, port number, etc. indicated in the setup request message inform the non-3GPP AP that the bearer is LIPA bearer and it forwards data to the eNB (i.e. first PDN GW)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cho to have the feature of “the second message a comprising port number identifying traffic that is associated with the user equipment , wherein the second message indicates that the traffic identified by the port number is to be routed to the first PDN gateway” as taught by Watfa-2697. The suggestion/motivation would have been to provide support for wifi offload at a local network (Watfa-2697 Para[0012]).
Cho in view of Watfa-2697 does not explicitly disclose wherein the third message indicates that the traffic identified by the port number is to be routed to the first PDN gateway and to a local server by the second PDN 
	However, Zhang from the same field of invention discloses the third message (Zhang Fig.6 Ref:426 Para[0095-100] The service request (i.e. third message)) indicates that the traffic identified by the port number (Zhang Fig.6 Ref:634 Para[0095-100] The source or destination port number is provided as part of the filters) is to be routed to the first PDN gateway (Zhang Fig.1 The eNodeB which is an edge entity with gateway capability (i.e. first PDN gateway). The DL and UL TFTs along with a destination or source port number (i.e. associated with a bearer) are used for breakout points for the data traffic for traffic routed to core network/terminal or content data network) and to a local server (Zhang Fig.6 Ref:316 Para[0095-100] The content data source (i.e. local server)) by the second PDN gateway (Zhang Fig.6 Ref:426 Para[0095-100] The P-GW (i.e. second PDN gateway)), and the second message (Zhang Fig.6 Ref:42o Para[0095-100] The service request (i.e. second message)) further indicates that traffic that is not identified by the port number is to be routed to the (Zhang Fig.6 Para[0100] The data not associated to a specific bearer is sent directly to the terminal).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cho and Watfa-2697 to have the feature of “wherein the third message indicates that the traffic identified by the port number is to be routed to the first PDN gateway and to a local server by the second PDN gateway, and the second message further indicates that traffic that is not identified by the port number is to be routed to the apparatus” as taught by Zhang. The suggestion/motivation would have been to provide support for data offload for a high user experience (Zhang-2697 Para[0006]).
Cho in view of Watfa-2697 and Zhang does not explicitly disclose send a fourth message to first PDN gateway, the third message comprising an indication that the connection is to be bound to a local gateway and the port number.
However, Iwai from a similar field of invention discloses send a fourth message to first PDN gateway (Iwai Fig.7 Ref:s206 Para[0081] The QoS change notification message (i.e. fourth message) is sent from the MTC gateway device (i.e. apparatus) to the SCS (i.e. PDN gateway)), the third message comprising an indication that the connection is to be bound to a local gateway and the port number (Iwai Fig.7 Ref:s206 Para[0081] The QoS change notification message contains flow indicator (i.e. indication), port number and target local device address (i.e. local gateway) information).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cho, Watfa-2697 and Zhang to have the feature of “send a fourth message to first PDN gateway, the third message comprising an indication that the connection is to be bound to a local gateway and the port number” as taught by Iwai. The suggestion/motivation would have been to reflect a QoS parameter of a bearer that is additionally configured by a network when MTC gateway device is used (Iwai Para[0034]).

Specifically for claim 17, Iwai discloses an apparatus that includes a processor (Iwai Para[0135-137] A processor for the controller of MTC device) and memory unit (Iwai Para[0135-137] A memory to store the program).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cho, Watfa-2697 and Zhang to have the feature of “the apparatus with the processor and memory” as taught by Iwai. The suggestion/motivation would have been to reflect a QoS parameter of a bearer that is additionally configured by a network when MTC gateway device is used (Iwai Para[0034]).

Regarding claim 20, Cho in view of Watfa-2697, Zhang and Iwai discloses the apparatus and the UE as explained above for Claim 17. Cho further discloses wherein the core network node is a mobility management entity (Cho Fig.8 Ref:4109 Note the MME proxy receives create session request).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).


Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2015/0381756 to Lotfallah (Fig.3 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2013/0258900 to Kokkinen (Fig.7 and associated paragraphs).
3.	U.S. Patent Application Publication No. 2012/0269059 to Gupta (Fig.4A and associated paragraphs).
4.	U.S. Patent Application Publication No. 2016/0309383 to Stojanovski (Fig.5 and associated paragraphs).
5.	U.S. Patent Application Publication No. 2012/0082161 to Leung (Fig.3 and associated paragraphs).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUDESH M PATIDAR/Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415